DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/23/2020 and 01/20/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 11 is objected to because of the following informalities:  
“a first storage controller that receives, from an entity, a message identifying a first content item, wherein the first content item is identified based on a task that is to be performed on the first content item, wherein the first storage controller is configured to access a tiered group of storage partitions that includes at least one local storage partition, and at least one cloud-based storage partition, wherein the first storage controller” should read “a first storage controller that receives, from an entity, a message identifying a first content item, wherein the first content item is identified based on a task that is to be performed on the first content item, wherein the first storage controller is configured to access a tiered group of storage partitions that includes at least one local storage partition, and at least one cloud-based storage partition”
  
Appropriate correction is required.







Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 10-15, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (Pub. No. US 2018/0107527), hereinafter Gupta; in view of Skobodzinski et al. (Pub. No. US 2020/0153656), hereinafter Skobodzinski.

Claim 1. 	Gupta discloses a computer-implemented method for accessing data, the method comprising: 
		receiving, by a first storage controller, a message identifying a first content item, wherein the first content item is identified based on a task that is to be performed by accessing the first content item (Parag. [0019-0022] and Parag. [0029]; (The art teaches that a storage tier manager manages the placement of data sets operated on by the tasks onto the storage tiers in response to task execution events. The storage tier manager receives the ; 
determining, by the first storage controller, a first storage partition that stores the first content item, wherein the first storage partition is included in a tiered group of storage partitions (Parag. [0024] and Parag. [0032-0036]; (The art teaches that the storage tier manager determines a current storage tier on which the data set is located. The art also teaches that storage devices are used to implement each storage tier)); 
		retrieving, by the first storage controller from the first storage partition, the first content item (Parag. [0032-0036]; (The art teaches that the storage tier manager determines whether the assigned storage tier is a higher performing storage tier than a current storage tier on which the data set is located; if so, then the storage tier manager schedules to move the data set to the assigned storage tier (i.e., the data set is being accessed to be moved to another storage tier). The storage tier manger also assigns the data sets to a lower performing storage tier)); and 
causing, by the first storage controller, the first content item to be transmitted for storage in a second storage partition (Parag. [0032-0036]; (The art teaches that the storage tier manager determines whether the assigned storage tier is a higher performing storage tier than a current storage tier on which the data set is located; if so, then the storage tier manager schedules to move the data set to the assigned storage tier (i.e., the data set is being accessed to be moved to another storage tier))).  
Gupta doesn’t explicitly disclose that a storage controller is at a first spoke network, and a task is received from an entity remote to the first spoke network; the first storage partitions are accessible by the first spoke network; contents are transmitted to second spoke network for second storage partition accessible by the second spoke network. 
		However, Skobodzinski discloses a storage controller is at a first spoke network (i.e., controller), and a task is received from an entity remote to the first spoke network (i.e., tasks are performed by remote processing devices that are linked through a communications network); the first storage partitions are accessible by the first spoke network; contents are transmitted to second spoke network for second storage partition accessible by the second spoke network (Parag. [0006-0009], Parag. [0022], Parag. [0031], Parag. [0110], and Parag. [0123]; (The art teaches transforming a mesh network to a hub and spoke network that can be hosted in the 
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Gupta to incorporate the teaching of Skobodzinski. This would be convenient for allowing enterprise lines of business (LOBs) to scale their networks to the cloud and thus enable the migration of their networks from on-premises data centers to virtualized systems in the cloud (Parag. [0006]).

Claim 2. 	Gupta in view of Skobodzinski discloses the computer-implemented method of claim 1, 
Gupta doesn’t explicitly disclose wherein the entity remote to the first spoke network comprises a media controller included in a hub network that is connected to the first spoke network.  
		However, Skobodzinski discloses wherein the entity remote to the first spoke network comprises a media controller included in a hub network that is connected to the first spoke network (Parag. [0006-0009], Parag. [0022], Parag. [0031], Parag. [0110], and Parag. [0123]; (The art teaches that the hub-spoke network architecture is also practiced in distributed . 
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Gupta to incorporate the teaching of Skobodzinski. This would be convenient for allowing enterprise lines of business (LOBs) to scale their networks to the cloud and thus enable the migration of their networks from on-premises data centers to virtualized systems in the cloud (Parag. [0006]).

Claim 3. 	Gupta in view of Skobodzinski discloses the computer-implemented method of claim 2,  
Gupta further discloses analyzes a set of parameters associated with the task that is to be performed by accessing the first content item (Parag. [0019-0022] and Parag. [0029]; (The art teaches that a storage tier manager manages the placement of data sets operated on by the tasks onto the storage tiers in response to task execution events. The storage tier manager receives the workflow execution pattern and from the workflow execution pattern determine storage tier assignments that provide an assignment of a storage tier to each task in the jobs. The data sets operated on by a task are preferred to be placed on the assigned storage tier)), wherein the set of parameters includes: (i) at least one parameter associated with a technical characteristic of the first storage partition and the second storage partition (Parag. [0032-0036]; (The art teaches that the storage tier manager determines whether the assigned storage tier is a higher performing storage tier than a current storage tier on which the data set is located (i.e., each storage characteristics are determined and compared); if so, then the storage tier manager schedules to move the data set to the assigned storage tier (i.e., the data set is being accessed to be moved to another storage tier). The storage tier manger also assigns the data sets to a lower performing storage tier)), (ii) a scheduled time specifying when the task is scheduled to be performed, or (iii) a task parameter associated with a user performing the task; based on the set of parameters, identifies the second storage partition for storing the first content item; and  41PATENT Attorney Docket No.: NETF0245US1 
		generates the message identifying the first content item and the second storage partition in order to cause the first storage controller to transfer the first content item to the second storage partition before the scheduled time (Parag. [0023] and Parag. [0032-.   
		Gupta doesn’t explicitly disclose the use of the media controller included in the hub network.
		However, Skobodzinski discloses the use of the media controller included in the hub network ((Parag. [0006-0009], Parag. [0022], Parag. [0031], Parag. [0110], and Parag. [0123]; (The art teaches that the hub-spoke network architecture is also practiced in distributed computing environments, where tasks are performed by remote processing devices that are linked through a communications network)). 
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Gupta to incorporate the teaching of Skobodzinski. This would be convenient for allowing enterprise lines of business (LOBs) to scale their networks to the cloud and thus enable the migration of their networks from on-premises data centers to virtualized systems in the cloud (Parag. [0006]).
 
Claim 4. 	Gupta in view of Skobodzinski discloses the computer-implemented method of claim 1,  
Gupta further discloses wherein a media application accesses the first content item from the second storage partition (Parag. [0032-0036]; (The art teaches that the storage tier manager determines whether the assigned storage tier is a higher performing storage tier than a current storage tier on which the data set is located; if so, then the storage tier manager schedules to move the data set to the assigned storage tier (i.e., the data set is being accessed to be moved to another storage tier). The storage tier manger also assigns the data sets to a lower performing storage tier)).  
 Gupta doesn’t explicitly disclose that a media application is operating within the second the spoke network.
a media application is operating within the second the spoke network (Parag. [0006-0009], Parag. [0022], Parag. [0031], Parag. [0110], and Parag. [0123]; (The art teaches that the hub-spoke network architecture is also practiced in distributed computing environments, where tasks are performed by remote processing devices that are linked through a communications network)). 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Gupta to incorporate the teaching of Skobodzinski. This would be convenient for allowing enterprise lines of business (LOBs) to scale their networks to the cloud and thus enable the migration of their networks from on-premises data centers to virtualized systems in the cloud (Parag. [0006]). 

Claim 5. 	Gupta in view of Skobodzinski discloses the computer-implemented method of claim 4,  
Gupta doesn’t explicitly disclose wherein a user remotely accesses the media application from a network that is remote to at least the first spoke network and the second spoke network. 
		However, Skobodzinski discloses wherein a user remotely accesses the media application from a network that is remote to at least the first spoke network and the second spoke network (Parag. [0006-0009], Parag. [0022], Parag. [0031], Parag. [0110], and Parag. [0123]; (The art teaches that the hub-spoke network architecture is also practiced in distributed computing environments, where tasks are performed by remote processing devices that are linked through a communications network)). 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Gupta to incorporate the teaching of Skobodzinski. This would be convenient for allowing enterprise lines of business (LOBs) to scale their networks to the cloud and thus enable the migration of their networks from on-premises data centers to virtualized systems in the cloud (Parag. [0006]). 



Claim 6. 	Gupta in view of Skobodzinski discloses the computer-implemented method of claim 1,  
		Gupta further discloses wherein: the tiered group of storage partitions includes at least one local storage partition and at least one cloud-based storage partition (Parag. [0063]; (The art teaches the computer system is practiced in distributed cloud computing environments where tasks are performed by remote processing devices that are linked through a communications network.  In a distributed cloud computing environment, program modules are located in both local and remote computer system storage media including memory storage devices)); and the second storage partition is included in a second tiered group of storage partitions (Parag. [0032-0036]; (The art teaches that the storage tier manager determines whether the assigned storage tier is a higher performing storage tier than a current storage tier on which the data set is located; if so, then the storage tier manager schedules to move the data set to the assigned storage tier (i.e., the data set is being accessed to be moved to another storage tier). The art also teaches that storage devices are used to implement each storage tier)).
		Gupta doesn’t explicitly disclose that a second tiered group pf storage partitions is at the second spoke network.  
		However, Skobodzinski discloses that a second tiered group pf storage partitions is at the second spoke network (Parag. [0006-0009], Parag. [0022], Parag. [0031], Parag. [0110], and Parag. [0123]; (The art teaches transforming a mesh network to a hub and spoke network that can be hosted in the virtualized environment in a data center. Data center include servers that provide computing resources available as virtual machines. The virtual machines are configured to execute applications such as Web servers, application servers, media servers, database servers, and the like. Other resources are provided include data storage resources and include file storage devices, block storage devices (i.e., storage partitions), and the like. Servers execute functions that manage and control allocation of resources in the data center (i.e., data distribution), such as a controller. The art teaches that in the hub-and-spoke topology, where each of a plurality of spoke devices are configured with an overlay tunnel to a corresponding one of a plurality of hub devices such that a first spoke device configured with a tunnel to a first hub device communicates with a second spoke device configured with a tunnel to a second hub device via a first path through the first hub device and the second hub device, determining, with a software-defined networking (SDN) controller facilitating SD-WAN services across the SD-WAN, 
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Gupta to incorporate the teaching of Skobodzinski. This would be convenient for allowing enterprise lines of business (LOBs) to scale their networks to the cloud and thus enable the migration of their networks from on-premises data centers to virtualized systems in the cloud (Parag. [0006]).

Claim 10. 	Gupta in view of Skobodzinski discloses the computer-implemented method of claim 1,  
Gupta doesn’t explicitly disclose the computer-implemented method further comprising: transmitting, by a second storage controller included in the second spoke network to a secure object storage included in a hub network, the first content item, wherein the hub network is connected to the second spoke network, and wherein the secure object storage stores the first content item as a secure object that acts as a source of truth for other copies of the first content item.  
		However, Skobodzinski transmitting, by a second storage controller included in the second spoke network to a secure object storage included in a hub network, the first content item, wherein the hub network is connected to the second spoke network, and wherein the secure object storage stores the first content item as a secure object that acts as a source of truth for other copies of the first content item (Parag. [0006-0009], Parag. [0022], Parag. [0031], Parag. [0038], Parag. [0110], and Parag. [0123]; (The art teaches transforming a mesh network to a hub and spoke network that can be hosted in the virtualized environment in a data center. Data center include servers that provide computing resources available as virtual machines. The virtual machines are configured to execute applications such as Web servers, application servers, media servers, database servers, and the like. Other resources are provided include data storage resources and include file storage devices, block storage devices (i.e., storage partitions), and the like. Servers execute functions that manage and control allocation of resources in the data center (i.e., data distribution), such as a controller. The art teaches that the hub-spoke network architecture is also practiced in distributed computing environments, where tasks are performed by remote processing devices that are linked through a communications 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Gupta to incorporate the teaching of Skobodzinski. This would be convenient for allowing enterprise lines of business (LOBs) to scale their networks to the cloud and thus enable the migration of their networks from on-premises data centers to virtualized systems in the cloud (Parag. [0006]).

Claim 11. 	Gupta discloses a computer network that enables access to data, the computer network comprising: 
a first storage controller that receives, from an entity, a message identifying a first content item, wherein the first content item is identified based on a task that is to be performed on the first content item, wherein the first storage controller is configured to access a tiered group of storage partitions that includes at least one local storage partition, and at least one cloud-based storage partition, wherein the first storage controller (Parag. [0019-0022], Parag. [0029], and Parag. [0063]; (The art teaches that a storage tier manager manages the placement of data sets operated on by the tasks onto the storage tiers in response to task execution events. The storage tier manager receives the workflow execution pattern and from the workflow execution pattern determine storage tier assignments that provide an assignment of a storage tier to each task in the jobs. The data sets operated on by a task are preferred to be placed on the assigned storage tier. The art teaches the computer system is practiced in distributed cloud computing environments where tasks are performed by remote processing devices that are linked through a communications network.  In a distributed cloud ; and 
a second storage partition that stores the first content item received from the first spoke network (Parag. [0032-0036]; (The art teaches that the storage tier manager determines whether the assigned storage tier is a higher performing storage tier than a current storage tier on which the data set is located; if so, then the storage tier manager schedules to move the data set to the assigned storage tier (i.e., the data set is being accessed to be moved to another storage tier))),  
wherein the first storage controller further: 
determines a first storage partition, included in the tiered group of storage partitions, that stores the first content item (Parag. [0024] and Parag. [0032-0036]; (The art teaches that the storage tier manager determines a current storage tier on which the data set is located. The art also teaches that storage devices are used to implement each storage tier));  43PATENT Attorney Docket No.: NETF0245US1  
retrieves, from the first storage partition, the first content item (Parag. [0032-0036]; (The art teaches that the storage tier manager determines whether the assigned storage tier is a higher performing storage tier than a current storage tier on which the data set is located; if so, then the storage tier manager schedules to move the data set to the assigned storage tier (i.e., the data set is being accessed to be moved to another storage tier). The storage tier manger also assigns the data sets to a lower performing storage tier)); and 
causes the first content item to be transmitted to the second storage (Parag. [0032-0036]; (The art teaches that the storage tier manager determines whether the assigned storage tier is a higher performing storage tier than a current storage tier on which the data set is located; if so, then the storage tier manager schedules to move the data set to the assigned storage tier (i.e., the data set is being accessed to be moved to another storage tier))). 
Gupta doesn’t explicitly disclose that a first spoke network that includes a first storage controller that receives a message from an entity remote to the first spoke network; a second spoke network that accesses a second storage partition; and a second storage is included in the second spoke network.
		However, Skobodzinski disclose that a first spoke network that includes a first storage controller that receives a message from an entity remote to the first spoke network (i.e., tasks are performed by remote processing devices that are linked through a communications network); a second spoke network that accesses a second storage partition; and a second storage is included in the second spoke network (Parag. [0006-0009], Parag. [0022], Parag. [0031], Parag. [0110], and Parag. [0123]; (The art teaches transforming a mesh network to a hub and spoke network that can be hosted in the virtualized environment in a data center. Data center include servers that provide computing resources available as virtual machines. The virtual machines are configured to execute applications such as Web servers, application servers, media servers, database servers, and the like. Other resources are provided include data storage resources and include file storage devices, block storage devices (i.e., storage partitions), and the like. Servers execute functions that manage and control allocation of resources in the data center (i.e., data distribution), such as a controller. The art teaches that the hub-spoke network architecture is also practiced in distributed computing environments, where tasks are performed by remote processing devices that are linked through a communications network. In a distributed computing environment, program modules are located in both local and remote memory storage devices. A controller or provisioning server includes a memory and processor configured with instructions to manage workflows for provisioning and de-provisioning computing resources as well as detecting health and/or failure of computing resources. A provisioning server determines a placement of a resource within the data center; this placement is based at least in part on available computing resources and/or relationships between computing resources))
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Gupta to incorporate the teaching of Skobodzinski. This would be convenient for allowing enterprise lines of business (LOBs) to scale their networks to the cloud and thus enable the migration of their networks from on-premises data centers to virtualized systems in the cloud (Parag. [0006]). 
 
Claim 12. 	Gupta in view of Skobodzinski discloses the computer network of claim 11,  
Gupta further discloses receiving the first content item from the first storage (Parag. [0032-0036]; (The art teaches that the storage tier manager determines whether the assigned storage tier is a higher performing storage tier than a current storage tier on which the data set is located; if so, then the storage tier manager schedules to move the data set to the assigned storage tier (i.e., the data set is being accessed to be moved to another storage tier). The storage tier causes the first content item to be stored in the second storage partition, wherein a media application, operating within the second spoke network, accesses the first content item from the second storage partition (Parag. [0032-0036]; (The art teaches that the storage tier manager determines whether the assigned storage tier is a higher performing storage tier than a current storage tier on which the data set is located; if so, then the storage tier manager schedules to move the data set to the assigned storage tier (i.e., the data set is being accessed to be moved to another storage tier))).
Gupta doesn’t explicitly disclose that the first storage is in the first spoke network.
		However, Skobodzinski discloses that the first storage is in the first spoke network (Parag. [0006-0009], Parag. [0022], Parag. [0031], Parag. [0110], and Parag. [0123]; (The art teaches transforming a mesh network to a hub and spoke network that can be hosted in the virtualized environment in a data center. Data center include servers that provide computing resources available as virtual machines. The virtual machines are configured to execute applications such as Web servers, application servers, media servers, database servers, and the like. Other resources are provided include data storage resources and include file storage devices, block storage devices (i.e., storage partitions), and the like. Servers execute functions that manage and control allocation of resources in the data center (i.e., data distribution), such as a controller. The art teaches that the hub-spoke network architecture is also practiced in distributed computing environments, where tasks are performed by remote processing devices that are linked through a communications network. In a distributed computing environment, program modules are located in both local and remote memory storage devices. A controller or provisioning server includes a memory and processor configured with instructions to manage workflows for provisioning and de-provisioning computing resources as well as detecting health and/or failure of computing resources. A provisioning server determines a placement of a resource within the data center; this placement is based at least in part on available computing resources and/or relationships between computing resources))
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Gupta to incorporate the teaching of Skobodzinski. This would be convenient for allowing enterprise lines of business (LOBs) to   

Claim 13. 	Gupta in view of Skobodzinski discloses the computer network of claim 11,  
Gupta further discloses wherein the tiered group of storage partitions is included in a storage plane that is separate from a control plane that includes the first storage controller (Fig. 1; (The figure shows that the storage tier is in a plane separate from the storage tier manager)).  

Claim 14. 	Gupta in view of Skobodzinski discloses the computer network of claim 13, 
Gupta further discloses the computer network further comprising a set of transfer agents included in the control plane, wherein the first storage controller causes at least one transfer agent included in the set of transfer agents to securely transfer the first content item from the first storage partition (Parag. [0032-0036] and Fig. 1 (200, 400, and 500); (The art teaches that the storage tier manager determines whether the assigned storage tier is a higher performing storage tier than a current storage tier on which the data set is located; if so, then the storage tier manager schedules to move the data set to the assigned storage tier)).  
Gupta doesn’t explicitly disclose that the control plane is in the first spoke network.
		However, Skobodzinski discloses that the control plane is in the first spoke network (Parag. [0006-0009], Parag. [0022], Parag. [0031], Parag. [0110], and Parag. [0123]; (The art teaches transforming a mesh network to a hub and spoke network that can be hosted in the virtualized environment in a data center. Data center include servers that provide computing resources available as virtual machines. The virtual machines are configured to execute applications such as Web servers, application servers, media servers, database servers, and the like. Other resources are provided include data storage resources and include file storage devices, block storage devices (i.e., storage partitions), and the like. Servers execute functions that manage and control allocation of resources in the data center (i.e., data distribution), such as a controller. The art teaches that the hub-spoke network architecture is also practiced in distributed computing environments, where tasks are performed by remote processing devices that are 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Gupta to incorporate the teaching of Skobodzinski. This would be convenient for allowing enterprise lines of business (LOBs) to scale their networks to the cloud and thus enable the migration of their networks from on-premises data centers to virtualized systems in the cloud (Parag. [0006]).

Claim 15. 	Gupta in view of Skobodzinski discloses the computer network of claim 11,  
Gupta doesn’t explicitly disclose wherein: the first spoke network further comprises a third storage controller; and the entity remote to the first spoke controller comprises a media controller that sends at least one message to the third storage controller in lieu of the first storage controller. 
		However, Skobodzinski discloses the first spoke network further comprises a third storage controller; and the entity remote to the first spoke controller comprises a media controller that sends at least one message to the third storage controller in lieu of the first storage controller (Parag. [0006-0009], Parag. [0022], Parag. [0031], Parag. [0110], and Parag. [0123]; (The art teaches that the hub-spoke network architecture is also practiced in distributed computing environments, where tasks are performed by remote processing devices (i.e., plurality of devices are used) that are linked through a communications network)). 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Gupta to incorporate the teaching of Skobodzinski. This would be convenient for allowing enterprise lines of business (LOBs) to scale their networks to the cloud and thus enable the migration of their networks from on-premises data centers to virtualized systems in the cloud (Parag. [0006]). 
Claim 18. 	Gupta discloses one or more non-transitory computer-readable storage media including instructions that, when executed by one or more processors (i.e., computing environment), cause the one or more processors to perform the steps of: 
receiving, by a first storage controller from an entity, a message identifying a first content item, wherein the first content item is identified based on a task that is to be performed on the first content item (Parag. [0019-0022] and Parag. [0029]; (The art teaches that a storage tier manager manages the placement of data sets operated on by the tasks onto the storage tiers in response to task execution events. The storage tier manager receives the workflow execution pattern and from the workflow execution pattern determine storage tier assignments that provide an assignment of a storage tier to each task in the jobs. The data sets operated on by a task are preferred to be placed on the assigned storage tier)); 
determining, by the first storage controller, a first storage partition that stores the first content item, wherein the first storage partition is accessible by a tiered group of storage partitions (Parag. [0024] and Parag. [0032-0036]; (The art teaches that the storage tier manager determines a current storage tier on which the data set is located. The art also teaches that storage devices are used to implement each storage tier));  
retrieving, by the first storage controller from the first storage partition, the first content item (Parag. [0032-0036]; (The art teaches that the storage tier manager determines whether the assigned storage tier is a higher performing storage tier than a current storage tier on which the data set is located; if so, then the storage tier manager schedules to move the data set to the assigned storage tier (i.e., the data set is being accessed to be moved to another storage tier). The storage tier manger also assigns the data sets to a lower performing storage tier)); and 
causing, by the first storage controller, the first content item to be transmitted for storage in a second storage partition (Parag. [0032-0036]; (The art teaches that the storage tier manager determines whether the assigned storage tier is a higher performing storage tier than a current storage tier on which the data set is located; if so, then the storage tier manager schedules to move the data set to the assigned storage tier (i.e., the data set is being accessed to be moved to another storage tier))).  
Gupta doesn’t explicitly disclose that a storage controller is at a first spoke network, and a task is received from an entity remote to the first spoke network; the first storage partitions are accessible by the first spoke network; contents are transmitted to second spoke network for second storage partition accessible by the second spoke network. 
		However, Skobodzinski discloses a storage controller is at a first spoke network (i.e., controller), and a task is received from an entity remote to the first spoke network (i.e., tasks are performed by remote processing devices that are linked through a communications network); the first storage partitions are accessible by the first spoke network; contents are transmitted to second spoke network for second storage partition accessible by the second spoke network (Parag. [0006-0009], Parag. [0022], Parag. [0031], Parag. [0110], and Parag. [0123]; (The art teaches transforming a mesh network to a hub and spoke network that can be hosted in the virtualized environment in a data center. Data center include servers that provide computing resources available as virtual machines. The virtual machines are configured to execute applications such as Web servers, application servers, media servers, database servers, and the like. Other resources are provided include data storage resources and include file storage devices, block storage devices (i.e., storage partitions), and the like. Servers execute functions that manage and control allocation of resources in the data center (i.e., data distribution), such as a controller. The art teaches that the hub-spoke network architecture is also practiced in distributed computing environments, where tasks are performed by remote processing devices that are linked through a communications network. In a distributed computing environment, program modules are located in both local and remote memory storage devices. A controller or provisioning server includes a memory and processor configured with instructions to manage workflows for provisioning and de-provisioning computing resources as well as detecting health and/or failure of computing resources. A provisioning server determines a placement of a resource within the data center; this placement is based at least in part on available computing resources and/or relationships between computing resources)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Gupta to incorporate the teaching of Skobodzinski. This would be convenient for allowing enterprise lines of business (LOBs) to scale their networks to the cloud and thus enable the migration of their networks from on-premises data centers to virtualized systems in the cloud (Parag. [0006]).


Claim 20 is taught by Gupta in view of Skobodzinski as described for claim 4.

Claims 7, 8, 16, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (Pub. No. US 2018/0107527), hereinafter Gupta; in view of Skobodzinski et al. (Pub. No. US 2020/0153656), hereinafter Skobodzinski; and in view of Lofgren et al. (Pub. No. US 2018/0144817), hereinafter Lofgren.

Claim 7. 	Gupta in view of Skobodzinski discloses the computer-implemented method of claim 1,  
The combination doesn’t explicitly disclose the computer-implemented method further comprising: sending to a hub network, by a second storage controller included in the second spoke network, an update message indicating that the first content item is currently stored in the second storage partition, wherein the hub network is connected to the second spoke network, and wherein a catalog included in the hub network is updated based on the update message.  
		However, Lofgren discloses sending to a hub network, by a second storage controller included in the second spoke network, an update message indicating that the first content item is currently stored in the second storage partition, wherein the hub network is connected to the second spoke network, and wherein a catalog included in the hub network is updated based on the update message (Parag. [0024]; (The art teaches that one of the machines acts as a hub machine, while other machines of the distributed database system act as spokes. Hub machine stores the data from machines in the order in which the data is sent to hub machine. The hub machine becomes updated with the data from all the other machines of the distributed database system (i.e., spoke network device update the hub, as consistent with the applicant’s definition))).
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Lofgren. This would be convenient for improving the data network system (Parag. [0006]).


Claim 8. 	Gupta in view of Skobodzinski discloses the computer-implemented method of claim 1,  
Gupta further discloses the computer-implemented method further comprising: receiving, by the first storage controller from a media application, a second content item; transmitting, by the first storage controller to the first storage partition, the second content item (Parag. [0019-0022] and Parag. [0029]; (The art teaches that a storage tier manager manages the placement of data sets operated on by the tasks onto the storage tiers in response to task execution events. The storage tier manager receives the workflow execution pattern and from the workflow execution pattern determine storage tier assignments that provide an assignment of a storage tier to each task in the jobs. The data sets operated on by a task are preferred to be placed on the assigned storage tier)).
Gupta doesn’t explicitly disclose that a media application operating within the first spoke network; and sending, by the first storage controller to a hub network connected to the first spoke network, an update message indicating that the second content item is currently stored in the first storage partition.
		However, Skobodzinski discloses a media application operating within the first spoke network (Parag. [0006-0009], Parag. [0022], Parag. [0031], Parag. [0110], and Parag. [0123]; (The art teaches that the hub-spoke network architecture is also practiced in distributed computing environments, where tasks are performed by remote processing devices that are linked through a communications network)). 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Gupta to incorporate the teaching of Skobodzinski. This would be convenient for allowing enterprise lines of business (LOBs) to scale their networks to the cloud and thus enable the migration of their networks from on-premises data centers to virtualized systems in the cloud (Parag. [0006]). Attorney Docket No.: NETF0245US1
		Lofgren discloses sending, by the first storage controller to a hub network connected to the first spoke network, an update message indicating that the second content item is currently stored in the first storage partition (Parag. [0024]; (The art teaches that one of the machines acts as a hub machine, while other machines of the distributed database system act as spokes. Hub machine stores the data from machines in the order in which the data is sent to hub machine. The hub machine becomes updated with the data from all the other machines of the .
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the Gupta in view of Skobodzinski to incorporate the teaching of Lofgren. This would be convenient for improving the data network system (Parag. [0006]). 

Claim 16. 	Gupta in view of Skobodzinski discloses the computer network of claim 11,  
Gupta further discloses wherein the first storage controller further: receives, from a media application, a second content item; transmits, to the first storage partition, the second content item (Parag. [0019-0022] and Parag. [0029]; (The art teaches that a storage tier manager manages the placement of data sets operated on by the tasks onto the storage tiers in response to task execution events. The storage tier manager receives the workflow execution pattern and from the workflow execution pattern determine storage tier assignments that provide an assignment of a storage tier to each task in the jobs. The data sets operated on by a task are preferred to be placed on the assigned storage tier)).
Gupta doesn’t explicitly disclose that the media application is operating within the first spoke network 44PATENT; and sends, by the first storage controller to a hub network connected to the first spoke network, an update message indicating that the second content item is currently stored in the first storage partition.
		However, Skobodzinski discloses a media application operating within the first spoke network (Parag. [0006-0009], Parag. [0022], Parag. [0031], Parag. [0110], and Parag. [0123]; (The art teaches that the hub-spoke network architecture is also practiced in distributed computing environments, where tasks are performed by remote processing devices that are linked through a communications network)). 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Gupta to incorporate the teaching of Skobodzinski. This would be convenient for allowing enterprise lines of business (LOBs) to scale their networks to the cloud and thus enable the migration of their networks from on-premises data centers to virtualized systems in the cloud (Parag. [0006]). Attorney Docket No.: NETF0245US1 
 sending, by the first storage controller to a hub network connected to the first spoke network, an update message indicating that the second content item is currently stored in the first storage partition (Parag. [0024]; (The art teaches that one of the machines acts as a hub machine, while other machines of the distributed database system act as spokes. Hub machine stores the data from machines in the order in which the data is sent to hub machine. The hub machine becomes updated with the data from all the other machines of the distributed database system (i.e., spoke network device update the hub, as consistent with the applicant’s definition))).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the Gupta in view of Skobodzinski to incorporate the teaching of Lofgren. This would be convenient for improving the data network system (Parag. [0006]).  
 
Claim 17. 	Gupta in view of Skobodzinski and Lofgren discloses the computer network of claim 16,  
Gupta in view of Skobodzinski doesn’t explicitly disclose wherein: the first storage controller sends, to a hub network connected to the first spoke network, an update message indicating that the second content item is currently stored in the first storage partition, and a catalog included in the hub network is updated based on the update message. 
		However, Lofgren discloses the first storage controller sends, to a hub network connected to the first spoke network, an update message indicating that the second content item is currently stored in the first storage partition, and a catalog included in the hub network is updated based on the update message Parag. [0024]; (The art teaches that one of the machines acts as a hub machine, while other machines of the distributed database system act as spokes. Hub machine stores the data from machines in the order in which the data is sent to hub machine. The hub machine becomes updated with the data from all the other machines of the distributed database system (i.e., spoke network device update the hub, as consistent with the applicant’s definition))).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the Gupta in view of Skobodzinski to incorporate 

Claim 19 is taught by Gupta in view of Skobodzinski and Lofgren as described for claim 7.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (Pub. No. US 2018/0107527), hereinafter Gupta; in view of Skobodzinski et al. (Pub. No. US 2020/0153656), hereinafter Skobodzinski; in view of Lofgren et al. (Pub. No. US 2018/0144817), hereinafter Lofgren; and in view of Lopyrev et al. (Pub. No. US 2017/0300314), hereinafter Lopyrev. 

Claim 9. 	Gupta in view of Skobodzinski and Lofgren discloses the computer-implemented method of claim 8,  
Gupta further discloses wherein the second content item is received as a set of one or more files (Parag. [0019-0022] and Parag. [0029]; (The art teaches that a storage tier manager manages the placement of data sets operated on by the tasks onto the storage tiers in response to task execution events. The storage tier manager receives the workflow execution pattern and from the workflow execution pattern determine storage tier assignments that provide an assignment of a storage tier to each task in the jobs. The data sets operated on by a task are preferred to be placed on the assigned storage tier)). 
The combination doesn’t explicitly disclose before transmitting the second content item to the first storage partition, translating the set of one or more files into an object.  
		However, Lopyrev discloses before transmitting the second content item to the first storage partition, translating the set of one or more files into an object (Parag. [0057]; (The art teaches converting the content item to a string and send the string to native layer for storage (i.e., translating the content before storing, as consistent with the applicant’s definition))).
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Lopyrev. This would be convenient for providing a hybrid client application that can avoid the 


Conclusion
	The art of Ramamoorthi et al. has been cited under PTO-892; however, it’s not being relied upon in this rejection. Ramamoorthi et al. disclose techniques for policy driven on-demand tunnel creation and deletion between end points in a software-defined wide area network (SD-WAN) having a hub-and-spoke topology.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELBASST TALIOUA whose telephone number is (571)272-4061.  The examiner can normally be reached on Monday-Thursday 7:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.T./Examiner, Art Unit 2442                       
/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442